Title: General Orders, 4 October 1779
From: Washington, George
To: 


        
          Head-Quarters Moores-House [West Point]Monday Octr 4th 1779.
          Parole Jucatan—  C. Signs Kildare. Lake-George.
        
        Lieutenant Jonathan Gibson of the 5th Maryland regiment is appointed Pay-Master to the same from the 25th of February last, and Lieutenants Benjamin Garnet and James Gould are appointed, the 1st—Adjutant from the 23rd—and the 2nd Quarter Master from the 20th of September last to said regiment.
      